Citation Nr: 1221524	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  04-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which granted service connection for the Veteran's major depressive disorder and assigned a 30 percent disability rating, effective November 27, 2000.

In March 2006, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this issue.  In March 2010, the claim was remanded for additional development.  This was completed and in a March 2011 Supplemental Statement of the Case ("SSOC"), the RO continued the denial of the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's major depressive disorder has been manifested by symptoms no greater than depressed mood, chronic sleep impairment, mild memory loss, occasional nightmares and disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, service connection for major depressive disorder had already been established and the current appeal arose from the Veteran's disagreement with the initial rating assigned.  In such cases, the Court has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the disability rating does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with regard to the current claim is nonprejudicial.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

Despite the aforementioned, the Board acknowledges that VCAA notice for the Veteran's initial claim of entitlement to service connection for major depressive disorder was not provided until September 2004, after the initial adjudication of the claim, and a Dingess notification letter was not provided until May 2009.  Nonetheless, the Board notes that following the December 2003 rating decision, the RO readjudicated the Veteran's claim in a September 2004 Statement of the Case ("SOC"), in which it determined that an increased initial rating was not warranted.  The SOC provided the criteria under which the Veteran's disability has been evaluated.  The case was subsequently readjudicated in SSOCs dated April 2005 and March 2011.  Moreover, the evidence shows that, throughout the course of his appeal, the Veteran has submitted statements demonstrating his knowledge and familiarity with the rating criteria under which his disability has been evaluated.  Based on these facts, as well as the notice given, the Board finds that a reasonable person would have known what evidence was needed in order to establish entitlement to an increased disability rating.  Therefore, any failure in the content or timing of the notice is not prejudicial and the Board finds that VA has complied with the notice requirements of the VCAA and its regulations.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and VA mental health compensation and pension examination reports dated November 2003 and May 2008.  The claims file also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

With regard to the VA examination reports, the Board observes that the examiners reviewed the pertinent treatment reports of record, elicited from the Veteran his history of complaints and symptoms, and provided findings detailing the results of the clinical examinations.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.



II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

The Veteran's service-connected major depressive disorder has been evaluated under DC 9434 (2011).  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).


The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a mental health disorder.  His service separation examination report revealed psychiatric findings within normal limits.

Post-service treatment records show that the Veteran neither sought, nor received, any mental health treatment until approximately January 2003, when he was referred for a neuropsychiatric examination at the VA Medical Center ("VAMC") as part of a comprehensive evaluation for war-related illness and injury study.  At that time, he reported mild depression regarding physical ailments, but denied suicidal or homicidal ideations.  He was diagnosed on Axis I with depressive disorder, NOS (not otherwise specified).

Pursuant to his service connection claim, in November 2003, he was afforded a VA/QTC compensation and pension examination, at which time, he reported that he had not undergone any past psychiatric/psychological treatment.  During the evaluation, he said that he had experienced a gradual decline in his memory since approximately 1976, when he began to forget job responsibilities and procedures.  He said he recently encountered difficulties in remembering names, phone numbers and information he read in reports.  He also reported variable problems with attention, slow thinking, word recall difficulties and a few isolated instances of getting lost while driving to familiar places.  He also complained about sleep difficulties, frightening nightmares, social isolation and difficulties with his supervisor and co-workers.  Despite his complaints, objective testing revealed findings within normal limits for immediate memory, acquisition of new information (learning), language functioning, motor functioning, problem-solving and abstract reasoning ability.  During the mental status evaluation, he was found to have a depressed mood and affect, his memory was mildly impaired and speech/communication was normal.  He was negative for panic attacks, delusions, hallucinations, obsessive rituals and suicidal or homicidal ideations.   The diagnosis was major depressive disorder; the assigned GAF score was 65-70, indicative of mild symptoms.

VAMC treatment records show that, following the VA examination, the Veteran was seen for occasional depression screenings as part of routine physicals or other follow-up treatment.  During a March 2005 screening, he denied loss of pleasure in activities and said he did not feel down, depressed or hopeless; the screening was negative.  However, a November 2007 screening was positive.  An April 2008 screening was negative.  

In May 2008, the Veteran was afforded a second VA mental health compensation and pension examination.  At that time, he reported that he was separated from, and likely to divorce his wife of 28 years.  However, he said he had a good relationship with his three daughters, two of whom he visited regularly because they lived close by.  He also said he enjoyed visiting two of his grandchildren, as well as two male friends.  Subjective symptoms included low energy and motivation and mild memory difficulties, including forgetting to pay bills and problems with word recollection.  During the mental status evaluation, he was oriented times four, clean and appropriately-dressed and his mood was within normal limits, perhaps slightly down.  Short-term memory was poor to fair, there was no evidence of inappropriate behavior or attention/concentration problems, no thought disorder and no verbal mispronunciation noted.  He said that he had recently been sleeping pretty well, maintained good eye contact, demonstrated good verbal analysis and abstracting skills, and good concentration and calculation skills.  He specifically denied delusions and hallucinations, as well as suicidal or homicidal ideations.  There was also no evidence of cognitive malfunctioning or communication problems.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF of 65.  He further noted that, although the Veteran's depressive disorder resulted in his having no difficulties performing activities of daily living, he did feel it produced a moderate degree of ongoing dysfunction with respect to work capacity and social functioning, noting that his social functioning was more limited than it otherwise would be without the disorder.  However, he found that the Veteran's short-term memory deficit did not produce a significant social or work dysfunction.

Following the VA examination, the Veteran continued receiving periodic depression screening.  A March 2009 screening suggestive moderately-severe depression.  At that time, the Veteran said he derived little interest or pleasure in activities and was feeling down, depressed or hopeless nearly every day.  Symptoms included depression, sleep difficulties, feeling tired/low energy and trouble concentrating.  However, he specifically denied suicidal or homicidal ideations or intent.  Significantly, however, the clinician noted that, based on the evaluation, there was no need for further intervention.  The Veteran specifically stated that he did not believe medication or visits to the mental health clinic would make any difference and felt that he got along fine.  He added that his main problems were actually financial.  A subsequent depression screening in May 2010 was negative.

Based on a careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial disability evaluation in excess of the current 30 percent for major depressive disorder during any portion of the appeal period.  

In reaching this conclusion, as noted above, the Board observes that the Veteran's major depressive disorder has generally been mild in nature, and has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to depressed mood, chronic sleep impairment, mild memory loss, occasional nightmares and disturbances of motivation and mood.  In reaching this conclusion, the Board has considered the pertinent symptomatology shown during the VA examinations, as well as the depression screenings during outpatient treatment for non-related conditions.  The Board particularly notes that, even though the Veteran was found to have moderately-severe depression during a March 2009 routine depression screen, as noted above, the Veteran himself concluded that neither medication, nor therapy would help, as he believed his depression at that time was the result of financial difficulties.  Significantly, during the subsequent depression screening in May 2010, he was again found to be negative.  Moreover, his GAF scores throughout the period on appeal have consistently been no lower than 65, indicative only of mild symptomatology.  

In addition, the Board has carefully considered the Veteran's symptoms and weighed them against the diagnostic criteria for major depressive disorder under DC 9434.  Once again, however, the Board observes that the criteria for a higher, 50 percent rating are not met, as there is no evidence that he has experienced symptoms generally associated with or best approximated by a 50 percent disability rating, noted in the rating criteria as "occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships."  While the Veteran was noted to display disturbances of motivation and mood for a brief period during the appeal period, the VA outpatient treatment records clearly demonstrate that his condition has improved.

In addition to the medical reports, the Board has also considered the Veteran's personal statements regarding the severity of his disorder.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his assertions of a worsening of his symptoms are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as evaluating the complex manifestations of a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, his assertions do not constitute competent medical evidence.  More importantly, as discussed above, the medical evidence of record clearly contradicts his claims.  

Accordingly, and based on this evidentiary posture, the Board concludes that the symptoms of the Veteran's major depressive disorder are more consistent with an evaluation no higher than the currently-assigned 30 percent rating during the entire appeal period.

Finally, the Board notes that it has considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities; has not necessitated frequent periods of hospitalization; and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for service-connected major depressive disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).













ORDER

Entitlement to an initial rating in excess of 30 percent for major depressive disorder is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


